Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 4, claims 1-6 in the reply filed on 1/27/2021 is acknowledged. Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schacht (USP 2,997,819). Schacht discloses a grinding device comprising a support unit 10 attached to a rotary shaft 42 driven by a rotary drive unit, so as to be rotatable integrally with the rotary shaft 42, a grinding element 16 stacked on the support unit 10 and having uneven grinding surface formed by a plurality of abrasive grains, the support unit 10 has in the surface thereof protruding surface portion 12 to be brought into contact with a rear surface of the grinding element 16 when in use, and recessed surface portions 11 recessed from the protruding surface portions 12, the protruding  by a predetermined angle in the circumferential direction, the engagement mechanism 17 and 18 being located between the support unit 10 and the grinding element 16, between the rotary shaft 42 and the grinding element 16, or between the rotary shaft 42 and the support unit 10, wherein the engagement mechanism 17 includes at least one engaging projection 17 provided on one of the support unit 10 and the grinding element 16, and plurality of engaging holes 18 provided in the other of the support unit 10 and the grinding element 16 at respective predetermined angular positions so as to be engageable with or disengagable from the engaging projection 17 (note Fig. 1, col. 2, lines 21-61).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723